FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

OPAL HARGER, et al.,                  
                        Plaintiffs,
              and
EDITH WATTERS; JUDY M. HENGEN;              No. 08-35111
DONNA CAPUTO,
            Plaintiffs-Appellants,           D.C. No.
                                          CV-06-05071-RHW
                v.
                                              OPINION
DEPARTMENT OF  LABOR; NATIONAL
INSTITUTE OF OCCUPATIONAL
SAFETY AND HEALTH,
             Defendants-Appellees.
                                      
       Appeal from the United States District Court
         for the Eastern District of Washington
       Robert H. Whaley, District Judge, Presiding

                Argued and Submitted
         December 8, 2008—Seattle, Washington

                   Filed March 27, 2009

      Before: Robert R. Beezer, Ronald M. Gould and
          Consuelo M. Callahan, Circuit Judges.

                Opinion by Judge Callahan




                           3791
             HARGER v. DEPARTMENT OF LABOR       3793




                     COUNSEL

Tom H. Foulds, Tom H. Foulds & Associated Counsel, on
behalf of plaintiffs-appellants Opal Harger, et al.
3794              HARGER v. DEPARTMENT OF LABOR
Rolf H. Tangvald, Assistant United States Attorney, on behalf
of defendants-appellees United States Department of Labor
and the National Institute of Occupational Safety and Health.


                              OPINION

CALLAHAN, Circuit Judge:

   Attorney Tom H. Foulds appeals the district court’s denial
of his motion for a preliminary injunction and for an equitable
lien for attorney’s fees, which he based on the “common fund
doctrine.”1 Foulds had brought an administrative petition
before the Department of Labor (“DOL”) and the National
Institute for Occupational Safety and Health (“NIOSH”) on
behalf of several individuals (of a purported class of roughly
400). Foulds sought respective $150,000 lump sum payments
under the Energy Employees Occupational Illness Compensa-
tion Program Act, 42 U.S.C. §§ 7384-7385s-15, which enti-
tles certain Department of Energy (“DOE”) workers to
compensation for illnesses suffered due to their exposure to
radiation and other toxic substances while working at DOE
facilities. NIOSH denied the administrative petition and
Foulds subsequently filed a petition for review in the district
court. While the district court action was pending, the govern-
ment vacated the denials of the administrative claims and sub-
sequently authorized the award of benefits to qualifying
claimants. Before the dispersal of the funds, Foulds filed the
motions at issue seeking to collect a percentage fee from each
lump sum payment to be made.

   The district court denied the motions on the grounds that
the United States government had not waived its sovereign
immunity and that, even if it had, the district court could not
  1
   The district court discussed the motions at issue here with reference to
Foulds, and not the named plaintiffs. We adopt this convention since this
appeal only involves Foulds’s request for an equitable fee lien.
                 HARGER v. DEPARTMENT OF LABOR                    3795
fashion a common fund attorney fee award because it lacked
control over the government funds at issue. We affirm the dis-
trict court’s decision on the ground that the government has
not waived its sovereign immunity. As a result, we do not
address whether the common fund doctrine is applicable in
this case.

                                   I.

                                  A.

   In 2000, Congress passed the Energy Employees Occupa-
tional Illness Compensation Program Act, 42 U.S.C. §§ 7384-
7385s-15 (“EEOICPA”), which established a program to
compensate individuals with illnesses (e.g., cancer, beryllium
poisoning) attributable to their exposure to radiation and other
toxic substances (e.g., beryllium, silica) while working for
DOE. See 42 U.S.C. §§ 7384, 7384d; Hayward v. U.S. Dep’t
of Labor, 536 F.3d 376, 377-78 (5th Cir. 2008) (per curiam).2
Under “Part B” of EEOICPA, covered employees or their eli-
gible survivors may receive compensation in a lump sum pay-
ment of $150,000 plus medical benefits for covered individuals.3
42 U.S.C. § 7384s; see generally id. §§ 7384l-7384w-1.

  In most exposure cases, an individual or survivor must file
a claim with the DOL’s Office of Workers’ Compensation
Programs (“OWCP”), which forwards the claim package to
NIOSH4 for a reconstruction or estimation of the amount of
radiation exposure during employment (i.e., dose reconstruc-
  2
     Congress appropriated $250 million to the Energy Employees Occupa-
tional Illness Compensation Fund. See 42 U.S.C. §§ 7384e, 7384g.
   3
     Similarly, “Part E” of EEOICPA provides compensation for permanent
impairments or wage loss to DOE contractor employees with a covered ill-
ness in the form of a variable lump sum payment. 42 U.S.C. §§ 7385s-1,
7385s-2.
   4
     NIOSH is part of the Department of Health and Human Services
(“HHS”).
3796              HARGER v. DEPARTMENT OF LABOR
tion). See 20 C.F.R. §§ 30.100, 30.101, 30.115, 30.210. After
NIOSH completes a dose reconstruction, OWCP resumes
adjudicative authority over the claim for a final causation
determination. 20 C.F.R. § 30.115(b); see also 42 U.S.C.
§ 7384n (stating causation standards).

   Certain employees with specified cancers, however, are
members of a “Special Exposure Cohort” (“Cohort”) for
whom EEOICPA provides a statutory presumption of causa-
tion. See 42 U.S.C. § 7384l(14); 42 C.F.R. § 83.0. The Presi-
dent, on advice of the Advisory Board on Radiation and
Worker Health (“Board”), may designate new classes of
workers for addition to the Cohort. 42 U.S.C. §§ 7384o,
7384q; 42 C.F.R. § 83.1. These additions cover classes of
DOE employees for whom “it is not feasible to estimate with
sufficient accuracy the radiation dose that the class received”
and where “there is a reasonable likelihood that such radiation
dose may have endangered the health of members of the
class.” 42 U.S.C. § 7384q(b); see Exec. Order 13,179, 65 Fed.
Reg. 77,487, 77,488 (Dec. 7, 2000) (delegating President’s
authority to the Secretary of HHS).

   An individual may also petition to add a class of employees
to the Cohort by submitting a petition to NIOSH, which eval-
uates the petition and presents findings to the Board. 42
C.F.R. §§ 83.1-83.9, 83.12-83.14. The Board then makes a
recommendation to the Secretary of HHS regarding designa-
tion of the new class as part of the Cohort. Id. § 83.15. If the
Secretary of HHS designates the new class, he will transmit
a report to Congress defining the new covered class. Id.
§§ 83.16-83.17. This designation takes effect 30 days after
submission of the report unless Congress expedites or
reverses the designation. Id. § 83.17(c). A claimant may seek
administrative review of a final decision denying a petition
for addition to the Cohort. Id. § 83.18.5
  5
  Also, Executive Order 12,988 states: “It is reasonably likely that some
EEOICPA claimants will seek review of adverse decisions in United
                  HARGER v. DEPARTMENT OF LABOR                      3797
   EEOICPA limits the attorney’s fees recoverable for assist-
ing a claimant in recovering a Part B payment to a percentage
of the payment received: either “2 percent for the filing of an
initial claim for payment of lump-sum compensation”; or “10
percent with respect to objections to a recommended decision
denying payment of lump-sum compensation.” 42 U.S.C.
§ 7385g(a)-(b).

                                    B.

  On January 6, 2006, attorney Foulds filed an administrative
petition “on behalf of a class of workers consisting of all for-
mer employees of Du Pont Company working at the Hanford
Nuclear Reservation” during the 1943 to 1946 period
(“Administrative Petition”). The Administrative Petition
sought to add this class of workers to the Cohort. NIOSH
denied the Administrative Petition.

   On October 4, 2006, Opal Harger filed a Petition Praying
to Set Aside Decision to Deny Benefits and Also Praying that
Benefits Be Awarded Plaintiff and For Attorney’s Fees and
Costs (“Review Petition”) in the district court. Harger and
several subsequently-joined plaintiffs, including Hengen,
brought the Review Petition seeking review, under the APA’s
“arbitrary and capricious” standard, of the decision not to add
a class of employees to the Cohort.6 The Review Petition
sought attorney’s fees and costs pursuant to 5 U.S.C. § 504.

 While the Review Petition was pending in the district court,
OWCP’s Director of Energy Employees Occupational Illness

States district courts pursuant to the APA (for claims under Part B of
EEOICPA) or the EEOICPA itself (for claims under Part E).” 70 Fed.
Reg. 33,590, 33,604, (June 8, 2005); accord 67 Fed. Reg. 78,874, 78,885
(Dec. 26, 2002).
   6
     Foulds is seeking attorney’s fees on behalf of plaintiff Hengen. Har-
ger’s present relevance to this appeal is limited to the use of her name in
the caption.
3798              HARGER v. DEPARTMENT OF LABOR
Compensation vacated all of the final decisions that denied
the plaintiffs’ respective administrative claims. On the gov-
ernment’s motion, the district court stayed each claim pending
the issuance of new final decisions on each administrative
claim. Subsequently, the Secretary of HHS designated the
proposed class of Du Pont workers as part of the Cohort,
effective October 12, 2007.7 See 72 Fed. Reg. 61,167, 61,168
(Oct. 29, 2007). The parties estimate that this class covers
approximately 350 to 400 workers and/or survivors.

   Foulds thereafter filed a motion in the district court for (1)
a preliminary injunction to prevent DOL from distributing
funds for payment of any EEOCIPA lump sum payments to
the new members of the Cohort; and (2) an equitable lien for
attorney’s fees on every DOL payment, under a common fund
theory, related to his work on the Administrative Petition.8
The district court denied both motions. It held that Foulds’s
claims for attorney’s fees based on the common fund doctrine
failed because (a) sovereign immunity, which the government
had not waived, “bars creditors from enforcing a lien on gov-
ernment property”; and (b) the common fund doctrine did not
apply to the “legislative” actions that added the claimants to
the Cohort, as opposed to judicial actions, because the district
court did not have control over the funds at issue, a prerequi-
site to application of the common fund doctrine. Foulds filed
a timely notice of appeal.

                                   II.

   We review de novo the district court’s dismissal for lack of
  7
    Foulds has not cited record evidence reflecting his efforts, if any, to
pursue attorney’s fees in the administrative action.
  8
    Generally, under the common fund doctrine, “a litigant or a lawyer
who recovers a common fund for the benefit of persons other than himself
or his client is entitled to a reasonable attorney’s fee from the fund as a
whole.” Boeing Co. v. Van Gemert, 444 U.S. 472, 478 (1980); see also
Vincent v. Hughes Air W., Inc., 557 F.2d 759, 769 (9th Cir. 1977).
               HARGER v. DEPARTMENT OF LABOR              3799
subject matter jurisdiction, including whether the United
States has waived its sovereign immunity. Montana v. Goldin
(In re Pegasus Gold Corp.), 394 F.3d 1189, 1193 (9th Cir.
2005); Bramwell v. U.S. Bureau of Prisons, 348 F.3d 804, 806
(9th Cir. 2003). We review the grant or denial of a prelimi-
nary injunction for an abuse of discretion. A & M Records,
Inc. v. Napster, Inc., 239 F.3d 1004, 1013 (9th Cir. 2001). “If
the district court is claimed to have relied on an erroneous
legal premise in reaching its decision to grant or deny a pre-
liminary injunction, we will review the underlying issue of
law de novo.” Id.

                             III.

  We must determine whether the United States government
waived its sovereign immunity as to Foulds’s claim for an
equitable attorney fee lien against the lump sum payments to
be made to the Du Pont members of the Cohort. The district
court held that the federal government had not effected any
such waiver. We agree.

   [1] Sovereign immunity is at issue because Foulds, in
essence, sued agencies of the United States, DOL and
NIOSH, for money in its possession. See Kalodner v. Abra-
ham, 310 F.3d 767, 770 (D.C. Cir. 2002) (“[T]he sine qua non
of federal sovereign immunity is the federal government’s
possession of the money in question.”). “ ‘Absent a waiver,
sovereign immunity shields the Federal Government and its
agencies from suit.’ ” Dep’t of the Army v. Blue Fox, Inc., 525
U.S. 255, 260 (1999) (citation omitted). “A court lacks sub-
ject matter jurisdiction over a claim against the United States
if it has not consented to be sued on that claim.” Balser v.
Dep’t of Justice, 327 F.3d 903, 907 (9th Cir. 2003). “A waiver
of the Federal Government’s sovereign immunity must be
unequivocally expressed in statutory text . . . and will not be
implied.” Lane v. Pena, 518 U.S. 187, 192 (1996). Further, a
waiver of immunity “will be strictly construed, in terms of its
3800               HARGER v. DEPARTMENT OF LABOR
scope, in favor of the sovereign.” Id. The Supreme Court has
called this a “high standard.” Blue Fox, 525 U.S. at 261.

   [2] Foulds contends that the United States expressly waived
its sovereign immunity with respect to his equitable lien claim
in the APA, 5 U.S.C. § 702, which states, in pertinent part:

      A person suffering legal wrong because of agency
      action, or adversely affected or aggrieved by agency
      action within the meaning of a relevant statute, is
      entitled to judicial review thereof. An action in a
      court of the United States seeking relief other than
      money damages and stating a claim that an agency
      or an officer or employee thereof acted or failed to
      act in an official capacity or under color of legal
      authority shall not be dismissed nor relief therein be
      denied on the ground that it is against the United
      States or that the United States is an indispensable
      party.

(Emphasis added.) Pursuant to 5 U.S.C. § 702, a plaintiff
must seek “relief other than money damages.” Marceau v.
Blackfeet Hous. Auth., 540 F.3d 916, 929 (9th Cir. 2008).
Foulds contends that his claim for an equitable fee lien seeks
relief other than money damages.9

   [3] The Supreme Court has offered guidance regarding
  9
   During his rebuttal at oral argument, Foulds alleged for the first time
that the United States waived its sovereign immunity through the Equal
Access to Justice Act, 28 U.S.C. § 2412(b). We need not consider this
argument due to its untimely introduction. See Balser, 327 F.3d at 908
(“Generally speaking, we will not consider an issue raised for the first
time on appeal.” (citation and internal quotation marks omitted)). Even if
we were to consider this argument, it would fail because 28 U.S.C.
§ 2412(b) by its language applies to “civil actions,” not administrative pro-
ceedings where an attorney successfully represents claimants. Therefore,
section 2412(b) does not provide an unequivocal waiver of the govern-
ment’s sovereign immunity in this case.
                  HARGER v. DEPARTMENT OF LABOR                       3801
whether sovereign immunity precludes the enforcement of
equitable liens against the United States. In Department of the
Army v. Blue Fox, Inc., the Court held that the Army had not
waived sovereign immunity under 5 U.S.C. § 702 where an
unpaid subcontractor on a government construction project
sued the Army seeking to enforce an equitable lien for money
owed to it by an insolvent prime contractor. See 525 U.S. at
256-57. Clarifying its prior decision in Bowen v. Massachu-
setts, 487 U.S. 879 (1988), the Court stated that “the crucial
question under § 702 is not whether a particular claim for
relief is ‘equitable’ . . . , but rather what Congress meant by
‘other than money damages’ . . . .” Blue Fox, 525 U.S. at 261.
It concluded that “Congress employed this language to distin-
guish between specific relief and compensatory, or substitute,
relief.”10 Id. The Court reiterated that “Bowen’s interpretation
of § 702 thus hinged on the distinction between specific relief
and substitute relief, not between equitable and nonequitable
categories of remedies.” Id. at 262. “Damages are given to the
plaintiff to substitute for a suffered loss, whereas specific
remedies are not substitute remedies at all, but attempt to give
the plaintiff the very thing to which he was entitled.” Id.
(quoting Bowen, 487 U.S. at 895) (internal quotation marks
omitted).

   [4] Addressing the equitable lien at issue in Blue Fox, the
Court held that the equitable lien sought by the subcontractor
—a lien for non-payment on a contract—constituted a claim
for money damages. Id. at 262-63. The Court commented on
the nature of liens, stating:

       Liens, whether equitable or legal, are merely a
       means to the end of satisfying a claim for the recov-
  10
     In Bowen, the Court held that a federal district court had jurisdiction
to review a final order of the Secretary of HHS refusing to reimburse a
state for a category of expenditures under a Medicaid program to which
the state would have otherwise been entitled under the statute, finding a
waiver of sovereign immunity in 5 U.S.C. § 702. See 487 U.S. at 891-901.
3802            HARGER v. DEPARTMENT OF LABOR
    ery of money. Indeed, equitable liens by their nature
    constitute substitute or compensatory relief rather
    than specific relief. An equitable lien does not “give
    the plaintiff the very thing to which he was entitled”;
    instead, it merely grants a plaintiff “a security inter-
    est in the property, which [the plaintiff] can then use
    to satisfy a money claim,” usually a claim for unjust
    enrichment.

Id. (citations omitted). The Court further stated that its hold-
ing was in accord with its prior decisions “establishing that
sovereign immunity bars creditors from attaching or garnish-
ing funds in the Treasury, or enforcing liens against property
owned by the United States.” Id. at 264 (citations omitted).

   [5] The Court’s discussion of equitable liens as security
interests, i.e., substitute or compensatory relief, supports the
district court’s holding that equitable liens seek money dam-
ages and, therefore, the United States has not waived sover-
eign immunity under 5 U.S.C. § 702. Foulds’s request for an
equitable lien is an attempt to encumber the funds in the pos-
session of the federal government such that future payments
of lump sum Part B entitlements must also incorporate a per-
centage fee for his services. He is not seeking the very thing
that he is entitled to from the government; instead he seeks a
security interest and is attempting to secure compensation
through an indirect procedure when he cannot do so directly.
Therefore, 5 U.S.C. § 702 does not statutorily waive the gov-
ernment’s sovereign immunity.

   [6] Foulds does not directly challenge the Court’s teaching
that equitable liens are by their nature substitute relief for the
purpose of 5 U.S.C. § 702. Instead, he argues that Blue Fox
is distinguishable from the present case because the Court’s
discussion was limited to the “sort of equitable lien sought”
in that case, not all equitable liens. He contends that the lien
in Blue Fox sought to compensate the subcontractor for a loss
or damages it suffered as a result of nonpayment by the prime
                  HARGER v. DEPARTMENT OF LABOR                       3803
contractor; whereas, here, Foulds is seeking attorney’s fees on
money to which the Du Pont workers are entitled.11 Foulds’s
argument is unpersuasive because it conflates the Du Pont
workers’ Part B entitlement under EEOICPA with his own
purported entitlement to attorney’s fees as a result of the
Administrative Petition. Moreover, like the lien at issue in
Blue Fox, the goal of Foulds’s lien here is “to seize or attach
money in the hands of the Government as compensation” for
services he provided to non-clients in the administrative pro-
ceedings that he cannot otherwise collect directly. 525 U.S. at
263.

   [7] Alternatively, Foulds argues that “DOL implicitly
admitted that claims for worker awards are not claims for
‘money damages’ subject to sovereign immunity” in Execu-
tive Order 12,988, which states that Part B claimants “will
likely seek review of adverse decisions in . . . district courts
pursuant to the [APA] . . . .” 67 Fed. Reg. 78,885. We reject
this argument because finding an implicit waiver of sovereign
immunity in the APA would run afoul of the Court’s holding
that a waiver of sovereign immunity “must be unequivocally
expressed in statutory text . . . and will not be implied.” Lane,
518 U.S. at 192. Moreover, finding an implicit waiver would
be counter to the Court’s prescription that a waiver “will be
strictly construed, in terms of its scope, in favor of the sover-
eign.” Id.

   Foulds has not demonstrated that the United States waived
its sovereign immunity.12 As a result, we lack jurisdiction over
this case.
  11
      Foulds argues: “Once the worker qualifies [for a Part B payment
under EEOICPA] . . . , the award becomes an entitlement, ‘to give the
plaintiff the very thing to which he was entitled.’ In other words, an award
for which he is eligible is not for money damages as substitute compensa-
tion for a loss, rather it is specific relief for an entitlement.”
   12
      At oral argument, Foulds abandoned his argument, which he raised for
the first time on appeal, that a Washington State attorney lien statute pro-
vides a waiver of sovereign immunity.
3804           HARGER v. DEPARTMENT OF LABOR
                             IV.

   The United States has not waived its sovereign immunity
in 5 U.S.C. § 702, which effects a waiver only where a claim-
ant seeks “relief other than money damages.” Foulds’s claim
for an equitable lien seeks a security interest against
EEOICPA payments, not “relief other than money damages.”
See Blue Fox, 525 U.S. at 260-63. Accordingly, the United
States has not waived its sovereign immunity, and the district
court’s grant of summary judgment to the United States is
AFFIRMED.